Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant's amendments filed on 03/09/2022 have been entered. Claims 10 and 13-20 are currently under examination on the merits. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in P. R. China on 03/10/2020. It is noted, however, that applicant has not filed a certified copy of the CN202010160708.9 application as required by 37 CFR 1.55. 
It is also noted that Electronic retrieval of foreign priority applications by the USPTO via the Priority Document Exchange (PDX) program, including the World Intellectual Property Organization Digital Access Service (WIPO DAS), will be attempted based on several factors. However, applicants continue to bear the ultimate responsibility for ensuring that the priority document is filed by the time of patent grant as required under 37 CFR 1.55(a).  


Allowable Subject Matter
Claims 10 and 13-20 are allowable for the reasons of record. However, claims 1-9, directed to non-elected group with traverse, remain withdrawn from consideration because the claims do not require all the limitations of an allowable claim. The applicant is invited to cancel the non-elected claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  



/RUIYUN ZHANG/Primary Examiner, Art Unit 1782